DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 01/28/2021, in response to claims 1-17 rejection from the non-final office action (10/29/2020), by amending claims 1, 4, and 6 and cancelling claims 3, 5, 12, and 14 is entered and will be addressed below. 
The examiner notices “the carrier plate” in lines 1-2 of claim 1 should not be underlined.
Claim Interpretations
This application includes terms in claims and in Specification that contradict the common usage. 
For example, “a member to be evaporated” of claim 1, Applicants’ member 20 is a workpiece to be deposited on by the vapor of the evaporated material, not a material to be evaporated. Applicants describes “an evaporating source” in [0003], which is clearly different than “a member to be evaporated”.
The “a substrate” of claim 1, this is not a substrate to be deposited on by the vapor of the evaporated material (in common usage of the word). This appears to be a holder for the “member to be evaporated”.

The “the member to be evaporated comprises a glass substrate” of claim 10, the glass substrate is not part of the apparatus (unlike the substrate/holder of claim 1). An 

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 20060057750, hereafter ‘750), in view of Tian (CN 205999475, from IDS, hereafter ‘475), Landrigan (US 20070214631, hereafter ‘631), and Komatsu (JP H07153882, from IDS, hereafter ‘882).
‘750 teaches some limitations of:
nd sentence, “an evaporating device”), The cooling plate CP2 is made up of a metal substrate MS2, and an infrared absorption layer IRAL2 which covers one major surface of the metal substrate MS2 and has an infrared absorptance larger than that of the metal substrate MS2. In the deposition chamber DC1, the cooling plate CP is positioned near the insulating substrate SUB so that the infrared absorption layer IRAL2 faces the surface opposite to the film formation surface of the insulating substrate SUB ([0071]), The distance between the insulating substrate SUB and cooling plate CP2 can be changed. For example, at least one of the substrate holder HLD1 and cooling plate holder HLD2 may be made movable up and down ([0074]), to bring the cooling plate in tight contact with the insulating substrate ([0121], therefore, the cooling plate CP2 holds the substrate SUB, the claimed “A carrier plate for an evaporating device, the carrier plate comprising: a substrate for carrying a member to be evaporated of the substrate” and “a cooler” is the cooling passage of the cooling plate CP2).

‘750 does not teach the other limitations of:
Claim 1: (1A) (a substrate) comprising a groove on a surface of a side of the substrate,
(1B) wherein the groove extends in an S-shape;
, 
(1D) an elastic element located between the cooler and a bottom of the groove,
and wherein there is a gap between the cooler and a side wall of the groove.

‘750 further teaches that The infrared absorption layers IRAL1 and IRAL2 may also be covered with a protective layer having infrared absorptance higher than that of these layers. When this protective layer has satisfactorily high physical stability and chemical stability, deterioration of the infrared absorption layers IRAL1 and IRAL2 can be prevented. In addition, if it is necessary to bring the cooling plate in tight contact with the insulating substrate and the infrared absorption layer is made of a viscous material, the cooling plate adheres to the insulating substrate to make substrate transfer impossible, but the protective layer prevents this adhesion ([0121]). In other words, ‘750 concerns with the substrate transfer/separation from the cooling plate/carrier CP2 even when a protective layer is added. 

‘475 is an analogous art in the field of A Vapor Deposition Alignment System And Device (title, English translation provided by the examiner because Applicants’ English translation copy is not readable), for evaporation and deposition device, relating to technical field of evaporation, the substrate to be evaporated due to static electricity is 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added separating elements 30, as taught by ‘475, to the cooling plate 20 of ‘750 (the limitations of 1A and 1C), for the purpose of the separating member applies a downward force to the substrate to be evaporated, to be evaporated substrate separated from the cooling plate, to prevent the 


‘631 is an analogous art in the field of Thermal chucks for processing semiconductor substrates include a cooling passage that provides a laminar flow (abstract). ‘631 teaches that The thermal chuck 100 generally includes a planar support surface portion 102 and an underside portion 104, wherein one of the selected components (102 or 104) includes a cooling passage pattern 106 milled therein (Fig. 2 or 4, [0017], 2nd sentence), Cooling passages formed in these chucks generally have a serpentine-like shape so as to provide uniform temperature regulation and control during use ([0002], 3rd sentence). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted a serpentine-like cooling passage, as taught by ‘631, as the coolant passage of ‘750 (the limitation of 1B), for the purpose of providing uniform temperature regulation, as taught by ‘631 ([0002], 3rd sentence).

‘882 is an analogous art in the field of COOLING STRUCTURE OF INTEGRATED CIRCUIT (title). ‘822 teaches that The external circumference of the substrate 1 is strongly deposited to a substrate frame 3. At the upper surfaces of the integrated circuits 2, there are provided a plurality of pistons 5 having the spherical Fig. 1 clearly shows a gap between the packings 11 and a side wall of the fixing frame 9. Note the substrate frame 3allow manual or automatic removal of the substrate 1, same as Applicants’ Specification ([0037]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted the packings 11 with a gap to the side wall of the fixing frame of ‘882 as the cooler pressed by spring 4 with substrate frame 3, as the required mechanism of separating element 30 of ‘475. A person of ordinary skill in the art would have known a gap prevents friction between the packings and the surrounding frame, and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. The combination would have a packings/cooler 11 in the shape of the serpentine-like cooling passage of 

Note in the combination of ‘750 and ‘475, ‘475 teaches a ring shaped separating element 30 (Fig. 1) or an array of separating elements 30 (Fig. 4), the separating element(s) 30 had to be added above the coolant channel to move the entire coolant channel and the IR absorption layer IRAL2, otherwise, the movement of the separating elements 30 would have broken the coolant channel coolant channel and the IR absorption layer IRAL2. It would have been obvious to set the block of coolant channel that moved by the separating elements 30 as rectangular cross-section cooling tube. Note push the coolant channel down also help maintaining low temperature of the substrate during the separation process. Therefore, the combination of ‘750, ‘475, ‘631, and ‘882 also teaches the limitations of:
Claim 2: wherein a cross-sectional shape of the groove in a direction perpendicular to an extending direction of the groove is a rectangle.
Claim 7: wherein a cross-sectional shape of the cooler in a direction perpendicular to an extending direction of the cooler is one of a rectangle and a circle.
Claim 8: wherein the cooler is a cooling tube (‘882 also teaches this).

	‘631 further teaches the limitations of:
rd sentence, the claimed “wherein the groove extends uniformly throughout the surface of the substrate in a zigzag way”).

‘882 further teaches the limitations of:
Claim 6: At the upper surfaces of the integrated circuits 2, there are provided a plurality of pistons 5 having the spherical surface at the bottom part and keep pressed at the upper part thereof with springs 4 (abstract, the claimed “wherein the elastic element comprises a spring”).

	‘750 further teaches the limitations of:
	Claims 9, 11, 13, and 15-17: the deposition chamber DC1 is a vacuum evaporation chamber ([0067], the claimed “An evaporating device comprising the carrier plate according to claim 1”).
	Claim 10: an insulating substrate SUB such as a glass substrate ([0029], the claimed “wherein the member to be evaporated comprises a glass substrate”, note the type of substrate is an intended use of the apparatus).
Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not convincing in light of the new ground of rejection above. 
In regarding to claim interpretation, Applicants argue that the claim is consistent with the context and meaning, see the upper part of page 4.
This argument is found not persuasive.
As stated in the claim interpretation, Applicants’ usage of claim and specification are inconsistent with English meaning. Applicants are welcome to provide evidence to prove the term, for example, “for carrying a member to be evaporated” such that item 20 will be evaporated.
In regarding to 35 USC 112 rejection of claim 4, see the middle of page 4, Applicants’ amendment overcomes the rejection.
In regarding to 35 USC 103 rejections, Applicants argue that 
A) the office action does not specify which members in Aoki ‘750 corresponds to the substrate and the cooler, see the 4th complete paragraph of page 5.
This argument is found not persuasive.
The OC has clearly set forth that cooling plate CP2 is the substrate and cooling passage within the cooling plate is the cooler.
Note in the 5th complete paragraph Applicants clearly understand this.
B) ‘750’s does not have a groove nor a cooling located with the groove.
This argument is found not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants clearly understand this is 35 USC 103 rejection and yet arguing that ‘750 has to teach all limitations.
C) Tian ‘475 does not carry substrate 50 for evaporation, it is a loading tool, no grooves provided within substrate loading tool, see the 7th complete paragraph of page 7.
This argument is found not persuasive and wrong in numerous aspects.
First of all, Applicants’ substrate 20 is not to be evaporated. It is to be deposited. (In fact, cooling will condensate a vapor to solid, not evaporate a solid material into vapor). Again, Applicants are welcomed to provide evidence that their cooler will evaporate substrate 20.  
Secondly, ‘475’s apparatus is A Vapor Deposition Alignment System And Device (title). “Loading tool” 40 is to be used for deposition, therefore, it is a substrate holder.
Still furthermore, even if ‘475 does not discloses deposition. A person of ordinary skill in the art would have known the holder is capable of being used for purpose of separating the substrate as required by ‘750.
Still furthermore, ‘475 clearly teaches the separating element 30 is inside groove.
D) the separating element 30 of ‘475 cannot perform the function of cooling, see the top of page 7.
This argument is found not persuasive.

Furthermore, in the current rejection, ‘882’s packings 11 have refrigerant flow path inside and moves up and down by the spring force, same as Applicants’ cooler 3.
E) ‘475 is not dealing with the static electricity problem of instant application, see the middle of page 7.
This argument is found not persuasive.
The instant Application is an apparatus, not a design method.
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
F) the structure of the present application does not require separating element 30 or an additional actuating mechanism to actuate separating element 30, see the bridging paragraph between pages 7 and 8.
This argument is found not persuasive.
Instant Application clearly requires a cooler and spring to actuate the cooler. As discussed in item D above, separating element 30 corresponding to the cooler and ‘882 further teach this structure.
Applicants’ disclosure states “when the member to be evaporated 20 being separated from the carrier plate 10, the elastic member 4 provides a downward force F, thereby separating the member to be evaporated 20 from the carrier plate 10 …”, [0037]). Applicants’ failed to disclose the compensating component that holds the deposition substrate 20 in place (unlike ‘750 which has HLD1 to hold the substrate against the spring force). While the examiner does not hold that against Applicants’ disclosure, this is not considered an inventive concept (or non-functional disclosure).

This argument is found not persuasive.
‘882 clearly teaches the newly added limitations of “a gap …”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6342103 is cited for spring actuator that lift a cover (Figs. 5-6). US 20080223825 is cited for cooling blocks 80 with a gap to base 46 and moves up and down (Figs. 2-3). US 20080185370 is cited for cooling plate 4 moves up and down (Fig. 6). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KEATH T CHEN/Primary Examiner, Art Unit 1716